Citation Nr: 1732392	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to May 17, 2012, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) and anxiety disorder.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert Lemley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2007 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for an anxiety disorder (claimed as an acquired psychiatric condition, to include PTSD) with an initial 10 percent rating pursuant to Diagnostic Code (DC) 9400, effective December 27, 2011, and denied entitlement to a TDIU. 

During the course of the appeal, in an April 2012 rating decision, the RO granted an increased rating of 30 percent under DC 9400 for anxiety disorder, effective December 27, 2011.  Thereafter, an October 2016 rating decision recharacterized the Veteran's service-connected psychiatric disability as PTSD with MDD and anxiety disorder and assigned a 50 percent rating under DC 9411, effective May 27, 2012. See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained). This 50 percent rating has continued since that time and the Veteran never expressed dissatisfaction with the characterization of the disability or the DC used to evaluate his psychiatric disability. Furthermore, both DC 9400 and DC 9411 direct that anxiety disorder and PTSD, respectively, be evaluated pursuant to the General Rating Formula for Mental Disorders. Accordingly, the issue on appeal has been characterized as shown on the title page of this decision. 

Despite the award of a 50 percent rating, the Veteran has not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation.  Thus, as the Veteran has not indicated satisfaction with the award of the 50 percent rating, the issue remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).   Furthermore, it has been characterized as shown on the title page of this decision to reflect that a staged rating is in effect.  Fenderson v. West, 12 Vet. App. 119 (1999).   

In November 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing has been associated with the record. 

In November 2014, the Board remanded the instant matter for additional development and it now returns for further appellate review. 


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD with MDD and anxiety disorder is manifested by occupational and social impairment in most areas, as a result of his psychiatric symptomatology, to include depression, desire to isolate himself, suicidal ideation without attempt, irritability, occasional episodes of violence, anxiety, suspiciousness, exaggerated startle response, occasional difficulty concentrating, sleep impairment, and occasional auditory hallucinations, without more severe manifestations that more nearly approximate total occupational and social impairment.

2. The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD with MDD and anxiety disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, a January 2012 letter sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD and entitlement to a TDIU. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his psychiatric disability from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Here, the Veteran's claim for service connection for a psychiatric disability was granted and an initial rating was assigned in the February 2012 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service VA treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided a VA examination in February 2012 in connection with his PTSD claim. However, in a June 2012 record, the Veteran's treating advanced practice registered nurse (APRN) indicated that she reviewed the February 2012 examination and found such to be insufficient as the primary diagnosis of an anxiety disorder was incorrect and, rather, the Veteran had PTSD. Nonetheless, as mentioned above, the Veteran's psychiatric disability has been recharacterized as PTSD with MDD and anxiety disorder. Additionally, pursuant to the November 2014 remand, attempts were made to schedule the Veteran for a VA examination to determine the current nature and severity of his psychiatric disability. However, the AOJ cancelled the requested examinations in October 2015 and November 2015 as the AOJ was unable to contact the Veteran. In this regard, the Board notes that the Veteran moved during the course of the appeal; however, a review of the record indicates that the Veteran did not inform the AOJ of his new address. In this regard, the Veteran is reminded that it is his burden to keep VA apprised of his whereabouts. If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him. Hyson v. Brown, 5 Vet. App. 262 (1993). The Veteran is also reminded that the duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

Nonetheless, the Board finds that the Veteran's VA treatment records, to include those obtained subsequent to the November 2014 remand, are sufficient evidence for deciding the increased rating claim as they are based upon consideration of the Veteran's prior medical history and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to a higher initial rating for PTSD has been met.

With regard to the TDIU claim, the Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's service-connected conditions as his service-connected disabilities of a right knee disability, tinnitus, and PTSD have been examined throughout the appeal period and remanding for another opinion on this issue would serve no useful purpose and would not benefit the Veteran.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497. Furthermore, the Board remanded the claims in order to obtain outstanding treatment records as well as another VA examination addressing the severity of the Veteran's psychiatric disability. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the Board's November 2014 remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). Specifically, in November 2014, the matter was remanded to obtain outstanding VA treatment records and a VA examination to determine the current nature and severity of the Veteran's psychiatric disability. Thereafter, updated VA treatment records dated through October 2016 were obtained and attempts were made to schedule the Veteran for a VA examination in September 2015 and October 2015. However, as mentioned above, such requests were cancelled in October 2015 and November 2015 because the AOJ was unable to contact the Veteran as he had moved without informing the AOJ. See Hyson, supra. Therefore, the Board finds that there has been substantial compliance with the Board's November 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Initial Rating Claim

The Veteran is seeking an increased rating in excess of 30 percent prior to May 17, 2012, and in excess of 50 percent thereafter for his service-connected PTSD with MDD and anxiety disorder as he contends such disability is more severe than is contemplated by the assigned ratings. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with MDD and anxiety disorder is evaluated under the criteria of Diagnostic Code (DC) 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 
38 C.F.R. § 4.126(a).  

Furthermore, in Bankhead  v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims Lexis 435 (Mar. 27, 2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." Slip op. at 11.  However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in August 2012 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD. A GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

After a review of the record, the Board finds that the Veteran's PTSD results in, at most, occupational and social impairment with deficiencies in most areas, which is indicative of a 70 percent rating, but no higher, for the entire appeal period. 

In this regard, a review of the record reveals that the Veteran first sought treatment for his PTSD in September 2010. At such time, he reported that his motivation was low in all areas and that he had difficulty with anger and often would "snap" at others. He also reported that he had a hard time concentrating and startled easily. The Veteran further stated that he was married, but that their relationship was not doing very well and that he had two kids with whom he had good relationships. The clinician found that the Veteran met the criteria of a diagnosis of PTSD and assigned a GAF score of 54. 

A November 2010 treatment revealed that the Veteran left his wife, and was living with a new girlfriend, who was very supportive. The Veteran's APRN noted the Veteran's reports of insomnia, chronic irritability, avoidance of people, and that he worried about going off on people, but had so far been able to control himself. She noted that the Veteran had a diagnosis of PTSD and also assigned a GAF score of 48. In July 2011, the same APRN assigned the Veteran a GAF score of 45.  

The Veteran was afforded a VA examination in February 2012. At such time, the examiner found that he did not meet the criteria for a PTSD diagnosis, but that he did have a diagnosis of an anxiety disorder not otherwise specified (NOS) and alcohol abuse. The examiner noted that the Veteran's symptoms consisted of depressed mood, anxiety, and chronic sleep impairment, and that he reported he enjoyed fishing, crabbing, and his dogs. She also noted the Veteran's reports of avoiding going to the movies and that he drove to Bridgeport, Connecticut, at least once a week to visit a good friend, who he also talked to regularly. The examiner further assigned a GAF score of 60. 

However, as previously mentioned, in June 2012, the Veteran's APRN found the February 2012 VA examination to be insufficient as she opined that the primary diagnosis of anxiety disorder was incorrect. In this regard, the APRN noted that, while anxiety was a prominent feature of PTSD, or could be a comorbid condition, the Veteran had many other PTSD symptoms in all spheres. Specifically, she noted that the Veteran had symptoms of chronic nightmares, intrusive thoughts, extreme hypervigilance with checking behaviors, exaggerated startle response, sense of foreshortened future, emotional numbing, chronic anger, poor sleep, depression, impaired concentration, and disturbed interpersonal relationship with avoidance of people and reminders. 

During the November 2012 Board hearing, the Veteran stated that he had panic attacks almost daily and that they usually came about being around closed spaces and crowds. The Veteran also testified that he thought about suicide in the past and hurting other people. He further stated that he had a fight with a guy over a parking space and that he would hear and see things that were not there. Given his testimony suggesting his symptoms had worsened since the February 2012 VA examination, the Board remanded his claim for another VA examination to determine the current severity and nature of his disability. However, as mentioned above, the AOJ was unable to contact the Veteran to schedule such VA examination. Nonetheless, additional treatment records, dated from February 2012 to October 2016, that were obtained pursuant to the Board's remand provide evidence sufficient for adjudicating the claim.

In this regard, a September 2012 VA treatment record revealed that the Veteran had a diagnosis of severe PTSD and that he had no psychosis, but was extremely hypervigilant and suspicious of others. In a November 2012 VA treatment record, the Veteran's APRN noted that he was chronically quite hypervigilant with difficulty controlling his anger, and that he had intrusive thoughts, nightmares, and impaired memory and concentration. A January 2013 VA treatment record noted the Veteran's reports of depression, irritability, and anger issues. The Veteran also reported that he got a dog that had been helping a lot, but that he still felt hypervigilant and suspicious of others. The APRN assigned a GAF score of 46.

Thereafter, in May 2016, the Veteran voluntarily admitted himself to the emergency department reporting suicidal ideation and depression. Specifically, the Veteran stated that he was feeling more stressed and overwhelmed, and that he had no intention to actively injure himself, but that he had been having thoughts of suicide. He reported that, over the period of the last several months, he had problems dealing with other people and had difficulty concentrating. He also reported hearing voices heard by no one else. The Veteran further stated that he was able to be hired at jobs, but in the past few months he was reportedly fired after getting in a fight with another co-worker, which he stated was the second time such had happened. Upon mental status examination, the clinician noted that the Veteran reported suicidal ideation without intent or plan, denied homicidal ideation, and that he was positive for auditory hallucinations. The clinician also noted that the Veteran's judgment was fair/poor. The following day, the attending psychiatrist noted that the Veteran's concentration and memory were fair. 

A subsequent June 2016 VA treatment record revealed that the Veteran was discharged a few days after voluntarily admitting himself. Another June 2016 VA treatment record indicated that the Veteran showed up an hour late to his appointment and reported that he was not doing well since he was discharged from the hospital. Specifically, the Veteran described his mood as irritable and angry. He also stated that he lost his job in July 2015 after one year as a manager in a warehouse department because of his anger issues. The Veteran further reported that he could start a relationship, but could not keep one. However, he stated that he still had a good relationship with his ex-wife, who he divorced two years prior, and that he loved his two kids. 

Thereafter, the Veteran's treatment records indicated that he started group counseling for PTSD and his substance abuse problems. Specifically, a July 2016 VA treatment revealed that the Veteran shared that he got into an altercation with another veteran a few days prior. During a session in August 2016, the Veteran described being angry on a daily basis and hypervigilance. He also reported that he got angry with another veteran during his intensive outpatient program on the same day. The Veteran also stated that he continued to try to locate employment but appeared to be discouraged due to not yet having a job. In an October 2016 VA treatment record, the Veteran described feeling frequently irritated, on guard, and hostile, and discussed his struggle to stay sober. The Veteran also stated that he was going to work on taking showers more often and to have more positive thoughts. However, upon mental status examination, the clinician noted that the Veteran was dressed appropriately and had a "good" mood with congruent affect. The clinician also noted that the Veteran's voice and speech were within normal limits and that his memory, insight, and judgment were intact.  The clinician further noted that there was no evidence of suicidal ideations, homicidal ideations, or auditory and visual hallucinations. 

Based on the forgoing, the Board finds that the Veteran  is entitled to an initial rating of 70 percent, but no higher, for his service-connected PTSD with MDD and anxiety disorder as such disorder has been manifested by occupational and social impairment in most areas, as a result of his psychiatric symptomatology, including depression, desire to isolate himself, suicidal ideation without attempt, irritability, occasional episodes of violence, anxiety, suspiciousness, exaggerated startle response, occasional difficulty concentrating, sleep impairment, and occasional auditory hallucinations, without more severe manifestations that more nearly approximate total occupational and social impairment. In this regard, the Board places some probative weight on the assessment made by the February 2012 VA examiner that the Veteran's symptomatology was not severe enough to interfere with occupational and social functioning, but it is offset by the Veteran's subsequent treatment records, including the June 2012 record, in which the APRN found that the Veteran's primary diagnosis was PTSD, and who later assigned the Veteran a GAF score of 46 in January 2013.

Furthermore, the Veteran's treatment records reveal that he has had continued problems with depression throughout the appeal period and that he had unprovoked irritability with periods of violence as evidenced by his reported fights with others at his job, an incident over a parking space, and altercations with other veterans. The Veteran also reported that he had panic attacks almost daily, and had thought about suicide and hurting others at the November 2012 Board hearing. Additionally, in May 2016, he voluntarily admitted himself due to his suicidal ideation and depression, and his clinician noted that his judgment was fair/poor. While the May 2012 VA examiner assigned the Veteran a GAF score of 60, the Veteran was also assigned GAF scores that indicate he had serious impairment in social, occupation, or school functioning throughout the appeal period. 

Thus, based on the totality of the medical and lay evidence, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms associated with his service-connected PTSD most nearly approximate the severity and frequency, severity, and duration of the symptomatology contemplated by a 70 percent rating. See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

However, a higher rating is not warranted because the Veteran's PTSD does not result in total social and occupational impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In this regard, the Board acknowledges the Veteran has experienced occupational and social impairment; however, such have not been considered a total impairment. Specifically, the Veteran has maintained relationships with his family and, during the February 2012 VA examination, the Veteran reported that he drove to Bridgeport, Connecticut, at least once a week to visit a good friend, who he also talked to regularly. Furthermore, the record shows that the Veteran has been cooperative and communicated with VA clinicians, and that he also attended group therapy sessions for his PTSD and substance abuse issues. Additionally, while the Veteran indicated difficulty in maintaining employment due to his anger issues, the record does not show that his PTSD has resulted in total occupational impairment as will be discussed below in addressing his claim for a TDIU. Moreover, while the record indicates that the Veteran experienced suicidal ideation, thoughts about hurting others, and hallucinations, such have not been persistent throughout the appeal period and do not warrant a 100 percent rating. 

Therefore, the Board finds that the Veteran's PTSD symptomatology is most consistent with an initial 70 percent rating.  The Board further finds that no staged ratings are warranted as the Veteran's disability has been consistent throughout the appeal period. See Fenderson.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

Further, neither the Veteran nor his representative has raised any other issues other than his claim for a TDIU, which will be addressed below, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

III. TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected PTSD, right knee disability, and tinnitus. 

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Pursuant to this decision, the Veteran is service-connected for PTSD rated at 70 percent; right knee patellar tendonitis rated at 10 percent; and tinnitus rated at 10 percent, since December 27, 2011. Therefore, as the Veteran's PTSD is rated as 70 percent and his combined rating is 80 percent for the entire appeal period, the Veteran meets the threshold schedular criteria for a TDIU stemming from his original claim in December 27, 2011. However, the Board finds that the preponderance of the evidence is against his claim for entitlement to a TDIU.

In this regard, in a November 2010 VA treatment record, the Veteran stated that he was on unemployment since leaving service and was trying to get a job. He also stated that he was working with a veteran representative from the Department of Labor, but may need help from other VA programs. The Veteran further reported that he had an associate's degree in business, but that he was willing to do anything.

In January 2012, the Veteran underwent a VA examination in connection with his right knee disability. At such time, he reported that he returned to his old job that he had prior to the military as a manager at a fragrance store where he accepted shipments, inventory, and conducted customer service. The Veteran stated that he had to lift boxes about 15 to 20 pounds each and that, prior to service, he was lifting 40 boxes without difficulty. However, after discharge, the Veteran reported that he was only able to lift 7 to 10 boxes and had to stop because of the pain in his knee. The Veteran also stated that he was let go after about a month due to his anger issues and his inability to lift boxes like he had before service. The Veteran further reported that he last worked in October 2010 and ,in January 2011, he returned to school for business "so [he could] use his mind." The Veteran also stated that he was planning on getting a managerial job due to his chronic right knee pain. Finally, the Veteran reported that he was unable to perform a physical job requiring lifting, climbing, and bending of his knee due to the pain, but that he was capable of performing a sedentary type of position with regard to his right knee. The examiner also determined that it was less likely that the Veteran was currently able to perform a physical job requiring flexion of the right knee due to pain, but that he was likely able to perform a sedentary position and that he was currently in school to obtain a business degree toward that end.  
During the Veteran's February 2012 VA examination in connection with his PTSD claim, the Veteran reported that, in 1998, he worked for Neville's Cafeteria and, in 2000, he started a carpet cleaning service while also working in sales for White Plains Dodge. The Veteran stated that his carpet cleaning service was unsuccessful and, thereafter, he worked at Fragrance Heaven from 2002 to 2007. After being discharged from the military, the Veteran reported that he went back to work at Fragrance Heaven, but stopped because "[he was] a straight up kind of guy, and [his] attitude did not go there." The examiner found that the Veteran's anxiety disorder NOS did not render it impossible for him to secure or follow a substantially gainful occupation consistent with his level of experience and education. 

In a February 2012 statement, the Veteran stated that he was fired from his job because of his attitude and slow pace. In March 2012, the Veteran was also afforded an audiological VA examination in connection with his tinnitus claim. At such time, the examiner determined that the Veteran's tinnitus did not impact his ordinary conditions of daily life, including his ability to work. In his May 2012 substantive appeal, the Veteran stated that he left his previous employer due to his attitude on the work site. At the November 2012 Board hearing, the Veteran reported that he withdrew from college and that he was not working at the time. The Veteran also stated that his prior work usually consisted of a leadership role as he was a manager at his last job before he joined the military, which he went back to after service.

The Veteran's recent VA treatment records reveal that he continued to report job issues. Specifically, in a May 2016 VA treatment record, the Veteran reported that he was able to be hired at jobs, but within the past few months, he was fired after getting into a fight with another co-worker, which was the second time it had happened. Additionally, in a June 2016 VA treatment record, the Veteran reported that his last job was in July 2015 where he worked as a manager in a warehouse, but that he was fired after one year because of "anger issues." 

In June 2016, the Veteran also sought vocational assistance in finding financial support for education and training. Another June 2016 VA treatment record indicated that the Veteran had an Associate's Degree in general studies and graduated in 2013. Such record also revealed that the Veteran was last employed in the solar energy field where he was employed for one year and that his goal was to be an electrician. In July 2016, the Veteran met with a vocational rehabilitation counselor, who stated that the Veteran desired well paying, full time employment and that he would even consider education if such was needed to get a good job. The counselor also noted that the Veteran had an Associate's Degree in business and that he claimed to be close to getting a Bachelor of Art's Degree in the same field. During an August 2016 substance abuse counseling session, the clinician noted that the Veteran continued to try and locate employment and appeared to be discouraged due to not yet having a job. The Veteran attended his last vocational rehabilitation services session in August 2016 and, in October 2016, he was discharged from such services after failing to respond to phone calls and a letter sent in September 2016. However, the Veteran continued to attend his PTSD and substance abuse group therapy sessions thereafter. 

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities, to include his PTSD, do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background. In this regard, although the Veteran clearly experiences functional impairment due to his PTSD, and, in fact, has been awarded a 70 percent rating in light of such impairment, such does not result in total occupational impairment. Specifically, the February 2012 VA examiner found that the Veteran's psychiatric disability did not render it impossible for him to secure or follow a substantially gainful occupation consistent with his level of experience and education. Furthermore, the Veteran's recent VA treatment records reveal that VA clinicians have consistently found the Veteran was generally oriented to time and place, communicated well, and possessed good cognition, and had been responding well to group therapy sessions for his PTSD and substance abuse. Moreover, while the Veteran was hospitalized due to suicidal thoughts in May 2016, after receiving treatment, he has not subsequently presented such symptomatology. Additionally, in June 2016, the Veteran even sought help from the vocational rehabilitation services in regard to finding full-time employment.

With regard to the Veteran's other service-connected disabilities, the Board acknowledges that the Veteran's right knee disability may affect his ability to work in a physical capacity. Specifically, the January 2012 VA examiner's opined that it was less likely that the Veteran was able to perform a physical job requiring flexion of the right knee due to pain, but likely able to perform a sedentary position. The Veteran also stated that he was capable of performing a sedentary type of position with regard to his right knee. Additionally, the March 2012 VA examiner found that the Veteran's tinnitus did not impact his ability to work and the record does not contain any indication that VA examiners or treatment providers had difficulty communicating with the Veteran.  

Moreover, the Veteran's education and work history also support the conclusion that he can secure and follow a substantially gainful occupation. In this regard, the Veteran has an Associate's Degree and has experience in managerial roles. Given his training and experience, there are many occupations the Veteran could pursue that do not require physical labor.

The Board also recognizes the Veteran's reports that he has been fired from previous jobs due to "anger issues" and his slow pace. However, the Veteran does not possess the medical or vocational training necessary to assess mental health conditions like PTSD and its impact on his ability to function in an occupational setting. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Furthermore, such reports, to include his reported fight with a co-worker, were considered in rendering him a higher initial rating for his service-connected PTSD. Moreover, after reporting such issues, the Veteran still sought help to find full-time employment, thus indicating that his service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation. Furthermore, subsequent VA treatment records indicate that group therapy has reduced the severity of the Veteran's PTSD symptomatology. 

In sum, while the competent evidence of record noted limitations that affect the Veteran's ability to perform physical labor, there is no such evidence to support a finding that the Veteran's service-connected disabilities, alone or in combination, are of sufficient severity to produce unemployability. Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities of PTSD, a right knee disability, and tinnitus do not render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating of 70 percent, but no higher, for PTSD with MDD and anxiety disorder is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.

A TDIU is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


